11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the Estate of                              * From the County Court
Eric Todd Rogoff, deceased,                     at Law No. 2 of Ector County,
                                                Trial Court No. 21406-13.

No. 11-14-00336-CV                            * December 22, 2016

                                              * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Inna Rogoff-Klein.